Appellant presents his motion for rehearing asking, among other things, that we correct our order disposing of this case as made in our former judgment. By reference to our original judgment, it will be observed that we directed that the cause be reversed and dismissed.
That portion of our judgment on rehearing, in which we directed that the cause be remanded, was inadvertent. To the extent of directing that the judgment of the trial court be reversed and dismissed, the motion will be granted, but no further.
This cause will be reversed and dismissed.
Reversed and Dismissed.